Case 1:20-cv-00113-RLY-DLP Document 66 Filed 08/06/20 Page 1 of 2 PageID #: 381




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

JAMES D. BALE,                              )
                                            )
                           Plaintiff,       )
                                            )
                      v.                    )     No. 1:20-cv-00113-RLY-DLP
                                            )
HAMILTON COUNTY,                            )
HAMILTON COUNTY SHERIFF,                    )
MARK BOWEN,                                 )
ROBERT PONTIUS,                             )
ANTHONY CHAVEZ,                             )
CHRISTOPHER LAND,                           )
GALEN HART,                                 )
MATTHEW LAWSON,                             )
CHRISTOPHER SANTIAGO,                       )
EL HADJI NDLAYE,                            )
TIM REED,                                   )
CHRISTINA BARR,                             )
KAREN HOOD,                                 )
LAURENE JOHNSON,                            )
RONNI HAINES,                               )
ROBYN GAUTHIER,                             )
MICHAEL PERSON,                             )
                                            )
                           Defendants.      )

                                         ORDER

      This matter comes before the Court on Plaintiff's Unopposed Motion for Leave

for Thomas Bale to Attend Settlement Conference, Dkt. [61]. The Court, being duly

advised, hereby GRANTS said Motion. Thomas Bale is permitted to attend the August

10, 2020 settlement conference.

      So ORDERED.

     Date: 8/6/2020
Case 1:20-cv-00113-RLY-DLP Document 66 Filed 08/06/20 Page 2 of 2 PageID #: 382




Distribution:

All ECF-registered counsel of record via email
